Exhibit 99.1 [Graphic omitted] NASDAQ: WASH Contact:Elizabeth B. Eckel Senior Vice President, Marketing Telephone:(401) 348-1309 E-mail:ebeckel@washtrust.com Date:January 22, 2008 FOR IMMEDIATE RELEASE Washington Trust Announces Fourth Quarter 2007 Earnings Westerly, Rhode Island…Washington Trust Bancorp, Inc. (NASDAQ Global Market; symbol: WASH), parent company of The Washington Trust Company, today announced fourth quarter 2007 net income of $5.8million, or 43cents per diluted share.Net income for the fourth quarter of last year totaled $6.2million, or 45cents per diluted share.The year-over-year decline in fourth quarter 2007 net income was primarily attributable to a higher provision for loan losses.The increase in the provision is based on management’s assessment of various factors affecting the loan portfolio, including, among others, growth in the portfolio, ongoing evaluation of credit quality and economic conditions.The returns on average equity and average assets for the fourth quarter of 2007 were 12.73% and 0.94%, respectively, compared to 14.06% and 1.04%, respectively, for the fourth quarter of 2006. Fourth Quarter 2007 highlights include: · Revenues from wealth management services were up 4percent from third quarter 2007 and up 11percent compared to the fourth quarter a year ago. · Noninterest income (excluding securities gains) amounted to 43% of total revenues for the quarter. · Commercial loan growth continued to be strong with an increase of $30.2million in the quarter.Commercial loans grew by 16percent, or $92.9million, for the full year 2007. · Fourth quarter net interest margin declined 16basis points from the third quarter of 2007. John C. Warren, Washington Trust Chairman and CEO stated, "Despite unfavorable economic and market conditions, Washington Trust's fourth quarter and year-end 2007 earnings were strong, particularly in comparison with our peers in the region.Our performance was driven by solid growth in both the wealth management and commercial lending areas."Warren added, "We recognize that 2008 will once again be a challenging year, but we will continue to focus on the keys to our success: providing superior service, maintaining very good asset quality, generating diversified earnings, and investing in our future.We believe that the increase in our loan loss provision is a prudent response to the conditions we -M O R E- Washington Trust Page Two, January 22, 2008 are seeing.We continue to be pleased with the strong growth in our commercial loan portfolio, but have general concerns with the overall economic environment.” Net income for the year ended December 31, 2007 was $23.8million, or $1.75 per diluted share, compared to $25.0 million, or $1.82 per diluted share, for 2006.Results for the year 2007 included $1.1 million in debt prepayment charges, recorded in noninterest expense in the first quarter of 2007 as a result of prepayments of higher cost Federal Home Loan Bank of Boston (“FHLBB”) advances as well as a $700 thousand increase in the provision for loan losses.There were no debt prepayment penalty charges in 2006.The returns on average equity and average assets for the year ended December 31, 2007 were 13.48% and 0.99%, respectively, compared to 14.99% and 1.04%, respectively, for the prior year. RESULTS OF OPERATIONS Net interest income totaled $14.8million for the fourth quarter of 2007, down $473thousand, or 3percent, compared to the third quarter of 2007 and down $139thousand, or 1percent, from the fourth quarter a year ago.On a year to date basis, net interest income declined $1.5million, or 2.5percent, from 2006.The decline in net interest income was due to the fact that rates paid on deposits and borrowings have risen faster than earning asset yields and a higher rate of growth was experienced in higher cost deposit categories. The net interest margin (annualized tax-equivalent net interest income as a percentage of average earning assets) for the fourth quarter 2007 was 2.65%, down 16basis points from the third quarter of 2007 and down 9basis points from the fourth quarter of 2006.The decline in net interest margin from the third quarter of 2007 was attributable to decreases in yields on prime-related commercial and consumer loans resulting from actions taken by the Federal Reserve to reduce short-term interest rates, with little commensurate reduction in deposit rates paid during the same period.The decline in net interest margin from the fourth quarter of 2006 is attributable to more rapid increases in rates paid on deposit and FHLB advances than asset yields, and to a change in funding mix resulting from declines in total average deposits and a resulting increase in higher cost FHLB advances.For the year 2007 net interest margin was 2.76%, compared to 2.80% for 2006. Total noninterest income amounted to $11.3million and $45.5million, respectively, for the quarter and year ended December31, 2007 as compared to $10.4million and $42.2million for the same periods in 2006.Net realized gains on sales of securities included in noninterest income amounted to $119thousand and $455thousand, respectively, for the quarter and year ended December31, 2007 as compared to net realized losses of $16thousand and net realized gains of $443thousand, respectively, for the same periods in 2006. -M O R E- Washington Trust Page Three, January 22, 2008 Excluding net realized gains and losses on securities, noninterest income amounted to $11.2million for the fourth quarter of 2007, up $720thousand, or 7percent, from the same quarter a year ago.For the year 2007, noninterest income on this basis totaled $45.1million and increased $3.3million, or 8percent, from the prior year.The increase was largely attributable to higher revenues from wealth management services.Wealth management revenues for the quarter and year ended December31, 2007 were up $737thousand (11percent) and $2.6million (10percent), respectively.Wealth management assets under administration totaled $4.014billion at December31, 2007, down slightly for the fourth quarter.For the full year 2007, investment performance as well as successful business development efforts and customer cash flows contributed to an increase of $405million, or 11percent, from December31, 2006. Noninterest expenses amounted to $16.7million for the fourth quarter of 2007, up $1.0million, or 6percent, from the same quarter a year earlier.For the year 2007, noninterest expenses totaled $68.9million, up $3.6million, or 6percent, from 2006.Included in this increase was $1.1million in debt prepayment penalties that were incurred in the first quarter of 2007 as a result of prepayments of higher cost FHLBB advances.Excluding the debt prepayment penalty expense, noninterest expenses for 2007 increased $2.5million, or 4percent, over last year. Income tax expense amounted to $2.6million and $10.8million, respectively, for the quarter and year ended December31, 2007 as compared to $3.2million and $12.1million, respectively for the same periods in 2006.The Corporation’s effective tax rate for the quarter and year ended December31, 2007 was 31.1% and 31.3%, respectively, down from 33.8% and 32.6%, respectively, for the same periods in 2006, primarily due to higher average balances in nontaxable state and municipal debt obligations. ASSET QUALITY Nonperforming assets (nonaccrual loans and property acquired though foreclosure) amounted to $4.3million, or 0.17% of total assets, at December31, 2007, compared to $2.7 million, or 0.11% of total - M O R E - Washington Trust Page Four, January 22, 2008 assets, at December31, 2006.There are no assets acquired through foreclosure on the balance sheet at December31, 2007.Nonaccrual loans as a percent of total loans stood at 0.27% at December31, 2007 compared to 0.18% of total loans at September30, 2007 and 0.19% of total loans at December31, 2006. Total 30 day+delinquencies amounted to $7.0 million, or 0.45% of total loans, at December 31, 2007, up $1.2million in the fourth quarter of 2007, but down $191thousand from the balance at December31, 2006.The $1.2million increase in total 30 day+delinquencies in the fourth quarter of 2007 was primarily due to an increase in the commercial category that was offset in part by declines in residential and consumer loan delinquencies. Total residential mortgage and consumer loan 30 day+delinquencies declined in the fourth quarter to $2.3million, or 0.26% of these loans, at December31,2007, compared to $3.6 million, or 0.42%, at September 30, 2007.Total 90 day+delinquencies in the residential mortgage and consumer loans portfolios amounted to $441thousand (two loans) and $86thousand (two loans), respectively, as of December31,2007.Total nonaccrual loans, which include the 90 day+delinquencies, amounted to $1.2million and $271thousand in the residential mortgage and consumer loan categories, respectively, at December31, 2007.The Corporation has never offered a sub-prime or Alt-A residential mortgage loan program. The Corporation’s loan loss provision charged to earnings amounted to $1.0million and $1.9million for the quarter and year ended December31, 2007, respectively, compared to $300thousand and $1.2million, respectively, for the same periods in 2006.The increase in the fourth quarter 2007 provision for loan losses was based on management’s assessment of various factors affecting the loan portfolio, including, among others, growth in the portfolio, ongoing evaluation of credit quality, with particular emphasis on the commercial portfolio, and general economic conditions.Net charge-offs amounted to $517thousand for 2007, including $195 thousand in the fourth quarter of 2007, compared to net charge-offs of $224thousand for the year 2006. The Corporation will continue to assess the adequacy of its allowance for loan losses in accordance with its established policies.The provision for loan losses in 2008 is expected to increase somewhat above the 2007 level, subject to the achievement of anticipated portfolio growth and the future evaluation of economic conditions. - M O R E - Washington Trust Page Five, January 22, 2008 The allowance for loan losses was $20.3million, or 1.29% of total loans, at December31, 2007, compared to $18.9million, or 1.29% of total loans, at December31, 2006, and $19.5million, or 1.29% of total loans, at September30, 2007. FINANCIAL CONDITION Total assets were $2.540billion at December31, 2007, up $140.5million from December31, 2006.Total loans grew $113.7million, or 8percent, during 2007 and amounted to $1.6billion.Commercial loans increased $92.9million (16percent), residential loans increased by 11.0million (2percent), and consumer loans increased by $9.8million (3percent), during the year.The investment securities portfolio totaled $751.8million at December31, 2007, up $48.0million from December31, 2006.Included in the investment securities portfolio at December31, 2007 were mortgage-backed securities with a fair value of $469.4million.All of the Corporation’s mortgage-backed securities are issued by U.S. Government sponsored agencies.The Corporation reclassified its Held To Maturity portfolio to the Available For Sale category during the second quarter of 2007. Total deposits decreased by $31.8million from December31, 2006.Excluding brokered certificates of deposit, in-market deposits were up $14.0million during 2007.Declines in demand and savings deposits were offset by increases in money market accounts and in-market certificates of deposit.FHLBB advances totaled $616.4million at December31, 2007, up $141.9million from December31, 2006.Other borrowings increased $17.9million in 2007, mainly due to an increase in securities sold under repurchase agreements. Total shareholders’ equity amounted to $186.5million at December 31, 2007, compared to $173.1million at December31, 2006.Under the Corporation’s 2006 Stock Repurchase Plan, 185,400 shares were repurchased at a total cost of $4.8million during the year ended December31, 2007.There were no shares repurchased in the fourth quarter.Book value per share as of December31, 2007 and December31, 2006 amounted to $13.97 and $12.89, respectively. DIVIDENDS DECLARED The Board of Directors declared a quarterly dividend of 20 cents per share for the quarter ended December31, 2007.The dividend was paid on January11, 2008 to shareholders of record on January3, 2008. - M O R E - Washington Trust Page Six, January 22, 2008 CONFERENCE CALL Washington Trust Chairman and Chief Executive Officer John C. Warren, and David V. Devault, Executive Vice President, Secretary, Treasurer, and Chief Financial Officer, will host a conference call on Wednesday, January23, 2008 at 8:30a.m. (Eastern Time) to discuss the Corporation’s fourth quarter and year end results.This call is being webcast by TalkPoint and can be accessed through the Investor Relations section of the Washington Trust website, www.washtrust.com.A replay of the call will be posted in this same location on the website shortly after the conclusion of the call.You may also listen to a replay by dialing (877)344-7529 and entering Conference ID #: 414901.The replay will be available until 11:59p.m. on January31, 2008. BACKGROUND Washington Trust Bancorp, Inc. is the parent of The Washington Trust Company, a Rhode Island state-chartered bank founded in 1800.Washington Trust offers personal banking, business banking and wealth management services through its offices in Rhode Island, Massachusetts and southeastern Connecticut.Washington Trust Bancorp, Inc.’s common stock trades on the NASDAQ Global MarketÒ under the symbol WASH.Investor information is available on the Corporation’s web site: www.washtrust.com. FORWARD-LOOKING STATEMENTS This press release contains certain statements that may be considered “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, including statements regarding our strategy, effectiveness of investment programs, evaluations of future interest rate trends and liquidity, expectations as to growth in assets, deposits and results of operations, success of acquisitions, future operations, market position, financial position, and prospects, plans, goals and objectives of management are forward-looking statements.The actual results, performance or achievements of the Corporation could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in general national or regional economic conditions, changes in interest rates, reductions in the market value of wealth management assets under administration, reductions in loan demand, reductions in deposit levels necessitating increased borrowing to fund loans and investments, changes in loan collectibility,default and charge-off rates, changes in the size and nature of the Corporation’s competition, changes in legislation or regulation and accounting principles, policies and guidelines, and changes in the assumptions used in making such forward-looking statements.The Corporation assumes no obligation to update forward-looking statements or update the reasons actual results, performance or achievements could differ materially from those provided in the forward-looking statements, except as required by law. Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) (Dollars in thousands) December 31, December 31, 2007 2006 Assets: Cash and due from banks $ 32,790 $ 54,337 Federal funds sold 7,600 16,425 Other short-term investments 722 1,147 Mortgage loans held for sale 1,981 2,148 Securities: Available for sale, at fair value; amortized cost $750,583 in 2007 and $525,966 in 2006 751,778 526,396 Held to maturity, at cost; fair value $175,369 in 2006 − 177,455 Total securities 751,778 703,851 Federal Home Loan Bank stock, at cost 31,725 28,727 Loans: Commercial and other 680,266 587,397 Residential real estate 599,671 588,671 Consumer 293,715 283,918 Total loans 1,573,652 1,459,986 Less allowance for loan losses 20,277 18,894 Net loans 1,553,375 1,441,092 Premises and equipment, net 25,420 24,307 Accrued interest receivable 11,427 11,268 Investment in bank-owned life insurance 41,363 39,770 Goodwill 50,479 44,558 Identifiable intangible assets, net 11,433 12,816 Other assets 19,847 18,719 Total assets $ 2,539,940 $ 2,399,165 Liabilities: Deposits: Demand deposits $ 175,542 $ 186,533 NOW accounts 164,944 175,479 Money market accounts 321,600 286,998 Savings accounts 176,278 205,998 Time deposits 807,841 822,989 Total deposits 1,646,205 1,677,997 Dividends payable 2,677 2,556 Federal Home Loan Bank advances 616,417 474,561 Junior subordinated debentures 22,681 22,681 Other borrowings 32,560 14,684 Accrued expenses and other liabilities 32,887 33,630 Total liabilities 2,353,427 2,226,109 Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 13,492,110 shares in 2007 and 2006 843 843 Paid-in capital 34,874 35,893 Retained earnings 154,647 141,548 Accumulated other comprehensive loss (239 ) (3,515 ) Treasury stock, at cost; 137,652 shares in 2007 and 62,432 in 2006 (3,612 ) (1,713 ) Total shareholders’ equity 186,513 173,056 Total liabilities and shareholders’ equity $ 2,539,940 $ 2,399,165 Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (Dollars and shares in thousands, except per share amounts) (unaudited) Three Months Twelve Months Periods ended December31, 2007 2006 2007 2006 Interest income: Interest and fees on loans $ 25,340 $ 23,733 $ 98,720 $ 92,190 Interest on securities: Taxable 7,967 8,210 31,163 33,763 Nontaxable 775 514 2,983 1,618 Dividends on corporate stock and Federal Home Loan Bank stock 665 718 2,737 2,842 Interest on federal funds sold and other short-term investments 181 204 831 721 Total interest income 34,928 33,379 136,434 131,134 Interest expense: Deposits 13,090 13,110 52,422 46,982 Federal Home Loan Bank advances 6,318 4,801 21,641 20,916 Junior subordinated debentures 338 338 1,352 1,352 Other 345 154 1,075 410 Total interest expense 20,091 18,403 76,490 69,660 Net interest income 14,837 14,976 59,944 61,474 Provision for loan losses 1,000 300 1,900 1,200 Net interest income after provision for loan losses 13,837 14,676 58,044 60,274 Noninterest income: Wealth management services: Trust and investment advisory fees 5,498 5,063 21,124 19,099 Mutual fund fees 1,430 1,092 5,430 4,665 Financial planning, commissions and other service fees 547 583 2,462 2,616 Wealth management services 7,475 6,738 29,016 26,380 Service charges on deposit accounts 1,154 1,248 4,713 4,915 Merchant processing fees 1,425 1,380 6,710 6,208 Income from bank-owned life insurance 427 396 1,593 1,410 Net gains on loan sales and commissions on loans originated for others 288 394 1,493 1,423 Net realized gains (losses) on securities 119 (16 ) 455 443 Other income 400 293 1,529 1,404 Total noninterest income 11,288 10,433 45,509 42,183 Noninterest expense: Salaries and employee benefits 9,791 9,598 39,986 38,698 Net occupancy 1,074 982 4,150 3,888 Equipment 909 818 3,473 3,370 Merchant processing costs 1,193 1,167 5,686 5,257 Outsourced services 570 505 2,180 2,009 Advertising and promotion 557 405 2,024 1,894 Legal, audit and professional fees 463 295 1,761 1,637 Amortization of intangibles 326 384 1,383 1,593 Debt prepayment penalties - - 1,067 - Other 1,842 1,586 7,196 6,989 Total noninterest expense 16,725 15,740 68,906 65,335 Income before income taxes 8,400 9,369 34,647 37,122 Income tax expense 2,613 3,166 10,847 12,091 Net income $ 5,787 $ 6,203 23,800 $ 25,031 Weighted average shares outstanding - basic 13,347.5 13,452.5 13,355.5 13,424.1 Weighted average shares outstanding - diluted 13,580.7 13,769.3 13,604.1 13,723.2 Per share information: Basic earnings per share $ 0.43 $ 0.46 $ 1.78 $ 1.86 Diluted earnings per share $ 0.43 $ 0.45 $ 1.75 $ 1.82 Cash dividends declared per share $ 0.20 $ 0.19 $ 0.80 $ 0.76 Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) At or for the Quarters Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, (Dollars in thousands, except per share amounts) 2007 2007 2007 2007 2006 Financial Data Total assets $ 2,539,940 $ 2,431,762 $ 2,393,882 $ 2,399,962 $ 2,399,165 Total loans 1,573,652 1,514,493 1,489,174 1,470,200 1,459,986 Total securities 751,778 688,709 676,204 706,406 703,851 Total deposits 1,646,205 1,655,887 1,669,089 1,683,592 1,677,997 Total shareholders equity 186,513 177,897 171,188 175,527 173,056 Net income 5,787 6,556 5,482 5,975 6,203 Per Share Data Basic earnings per share $ 0.43 $ 0.49 $ 0.41 $ 0.45 $ 0.46 Diluted earnings per share $ 0.43 $ 0.48 $ 0.40 $ 0.44 $ 0.45 Dividends declared per share $ 0.20 $ 0.20 $ 0.20 $ 0.20 $ 0.19 Book value per share $ 13.97 $ 13.33 $ 12.87 $ 13.12 $ 12.89 Tangible book value per share $ 9.33 $ 8.66 $ 8.61 $ 8.86 $ 8.61 Market value per share $ 25.23 $ 26.97 $ 25.21 $ 26.81 $ 27.89 Key Ratios Return on average assets 0.94 % 1.10 % 0.92 % 1.00 % 1.04 % Return on average equity 12.73 % 14.99 % 12.57 % 13.66 % 14.06 % Capital Ratios Tier 1 risk-based capital 9.10 % 9.11 % 9.40 % 9.47 % 9.57 % Total risk-based capital 10.39 % 10.43 % 10.73 % 10.84 % 10.96 % Tier 1 leverage ratio 6.09 % 6.11 % 6.16 % 6.14 % 6.01 % Average Yields (taxable equivalent basis) Assets Residential real estate loans 5.41 % 5.35 % 5.31 % 5.32 % 5.18 % Commercial and other loans 7.39 % 7.62 % 7.64 % 7.86 % 7.77 % Consumer loans 6.74 % 7.01 % 6.98 % 6.95 % 6.98 % Total loans 6.51 % 6.62 % 6.59 % 6.66 % 6.55 % Federal funds sold and other short-term investments 4.72 % 5.10 % 4.36 % 5.75 % 5.43 % Taxable debt securities 5.19 % 5.16 % 5.17 % 5.07 % 4.86 % Nontaxable debt securities 5.59 % 5.61 % 5.65 % 5.69 % 5.80 % Corporate stocks and FHLBB stock 7.00 % 7.03 % 7.15 % 7.46 % 7.11 % Total securities 5.33 % 5.31 % 5.32 % 5.28 % 5.06 % Total interest-earning assets 6.12 % 6.20 % 6.16 % 6.19 % 6.03 % Liabilities NOW accounts 0.20 % 0.17 % 0.15 % 0.16 % 0.18 % Money market accounts 3.93 % 3.90 % 3.92 % 3.88 % 3.94 % Savings accounts 1.32 % 1.32 % 1.35 % 1.40 % 1.14 % Time deposits 4.55 % 4.60 % 4.61 % 4.57 % 4.47 % FHLBB advances 4.56 % 4.44 % 4.35 % 4.31 % 4.16 % Junior subordinated debentures 5.91 % 5.91 % 5.98 % 6.04 % 5.91 % Other 4.36 % 4.47 % 4.51 % 4.73 % 4.91 % Total interest-bearing liabilities 3.85 % 3.78 % 3.77 % 3.73 % 3.64 % Interest rate spread (taxable equivalent basis) 2.27 % 2.42 % 2.39 % 2.46 % 2.39 % Net interest margin (taxable equivalent basis) 2.65 % 2.81 % 2.76 % 2.81 % 2.74 % Wealth Management Assets (1) Market value of assets under administration $ 4,014,352 $ 4,025,877 $ 3,867,674 $ 3,715,987 $ 3,609,180 (1) Certain prior period amounts have been adjusted to conform to the current year presentation. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) At or for the Quarters Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, (Dollars in thousands) 2007 2007 2007 2007 2006 Period End Balances Loans Commercial: Mortgages $ 278,821 $ 276,995 $ 265,560 $ 271,817 $ 282,019 Construction and development 60,361 48,899 43,755 33,092 32,233 Other 341,084 324,129 313,673 294,261 273,145 Total commercial 680,266 650,023 622,988 599,170 587,397 Residential real estate: Mortgages 588,628 566,776 572,321 577,823 577,522 Homeowner construction 11,043 12,040 11,071 11,742 11,149 Total residential real estate 599,671 578,816 583,392 589,565 588,671 Consumer: Home equity lines 144,429 139,732 139,256 142,548 145,676 Home equity loans 99,827 99,798 97,253 94,521 93,947 Other 49,459 46,124 46,285 44,396 44,295 Total consumer 293,715 285,654 282,794 281,465 283,918 Total loans $ 1,573,652 $ 1,514,493 $ 1,489,174 $ 1,470,200 $ 1,459,986 Deposits Demand deposits $ 175,542 $ 182,830 $ 177,210 $ 175,010 $ 186,533 NOW accounts 164,944 172,378 174,715 176,006 175,479 Money market accounts 321,600 312,257 290,046 290,273 286,998 Savings accounts 176,278 189,157 196,105 204,465 205,998 Time deposits 807,841 799,265 831,013 837,838 822,989 Total deposits $ 1,646,205 $ 1,655,887 $ 1,669,089 $ 1,683,592 $ 1,677,997 Brokered deposits included in time deposits 129,798 130,017 159,297 163,089 175,618 Asset Quality Data Allowance for Loan Losses Balance at beginning of period $ 19,472 $ 19,327 $ 19,360 $ 18,894 $ 18,645 Provision charged to earnings 1,000 300 300 300 300 Net charge-offs (195 ) (155 ) (333 ) 166 (51 ) Balance at end of period $ 20,277 $ 19,472 $ 19,327 $ 19,360 $ 18,894 Loans 30 days or More Past Due Commercial categories $ 4,726 $ 2,239 $ 7,224 $ 6,935 $ 5,807 Residential mortgages 2,100 3,266 1,697 914 $ 1,299 Consumer loans 197 358 145 169 108 Total $ 7,023 $ 5,863 $ 9,066 $ 8,018 $ 7,214 Nonperforming Assets Commercial mortgages $ 1,094 $ 1,099 $ 1,385 $ 1,157 $ 981 Commercial construction and development – Other commercial 1,781 581 645 1,021 831 Residential real estate 1,158 731 698 709 721 Consumer 271 262 241 216 190 Total nonaccrual loans $ 4,304 $ 2,673 $ 2,969 $ 3,103 $ 2,723 Other real estate owned, net - Total nonperforming assets $ 4,304 $ 2,673 $ 2,969 $ 3,103 $ 2,723 Loans 30 days or more past due to total loans 0.45 % 0.39 % 0.61 % 0.55 % 0.49 % Nonperforming assets to total assets 0.17 % 0.11 % 0.12 % 0.13 % 0.11 % Nonaccrual loans to total loans 0.27 % 0.18 % 0.20 % 0.21 % 0.19 % Allowance for loan losses to nonaccrual loans 471.12 % 728.47 % 650.96 % 623.91 % 693.87 % Allowance for loan losses to total loans 1.29 % 1.29 % 1.30 % 1.32 % 1.29 % Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Years Ended December 31, December 31, (Dollars and shares in thousands, except per share amounts) 2007 2006 Operating Results Net interest income $ 59,944 $ 61,474 Provision for loan losses 1,900 1,200 Net realized gains on securities 455 443 Other noninterest income 45,054 41,740 Noninterest expenses 68,906 65,335 Income tax expense 10,847 12,091 Net income 23,800 25,031 Basic earnings per share $ 1.78 $ 1.86 Diluted earnings per share $ 1.75 $ 1.82 Dividends declared per share $ 0.80 $ 0.76 Weighted average shares outstanding - basic 13,355.5 13,424.1 Weighted average shares outstanding - diluted 13,604.1 13,723.2 Shares outstanding at end of period 13,354.5 13,429.7 Key Ratios Return on average assets 0.99 % 1.04 % Return on average equity 13.48 % 14.99 % Interest rate spread (taxable equivalent basis) 2.39 % 2.47 % Net interest margin (taxable equivalent basis) 2.76 % 2.80 % Allowance for Loan Losses Balance at beginning of period $ 18,894 $ 17,918 Provision charged to earnings 1,900 1,200 Net charge-offs (517 ) (224 ) Balance at end of period $ 20,277 $ 18,894 Net charge-offs (recoveries) to average loans .03 % .02 % Three Months Year Ended Ended (Dollars in thousands) Dec. 31, 2007 Dec. 31, 2007 Wealth Management Assets Under Administration (1) Balance at beginning of period $ 4,025,877 $ 3,609,180 Net investment appreciation (depreciation) and income (11,751 ) 272,398 Net customer cash flows 226 132,774 Balance at end of period $ 4,014,352 $ 4,014,352 (1) Certain prior period amounts have been adjusted to conform to the current year presentation. Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED AVERAGE BALANCE SHEETS (unaudited) Three months ended December31, 2007 2006 Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Assets Residential real estate loans $ 592,025 $ 8,069 5.41 % $ 592,055 $ 7,732 5.18 % Commercial and other loans 666,142 12,407 7.39 % 567,356 11,115 7.77 % Consumer loans 288,975 4,910 6.74 % 280,118 4,929 6.98 % Total loans 1,547,142 25,386 6.51 % 1,439,529 23,776 6.55 % Federal funds sold and other short-term investments 15,147 181 4.72 % 14,940 204 5.43 % Taxable debt securities 608,827 7,967 5.19 % 670,523 8,210 4.86 % Nontaxable debt securities 80,637 1,137 5.59 % 54,024 789 5.80 % Corporate stocks and FHLBB stock 41,791 735 7.00 % 45,233 811 7.11 % Total securities 746,402 10,020 5.33 % 784,720 10,014 5.06 % Total interest-earning assets 2,293,544 35,406 6.12 % 2,224,249 33,790 6.03 % Non interest-earning assets 170,781 171,361 Total assets $ 2,464,325 $ 2,395,610 Liabilities and Shareholders’ Equity NOW accounts $ 161,722 $ 83 0.20 % $ 170,111 $ 76 0.18 % Money market accounts 324,685 3,217 3.93 % 306,036 3,037 3.94 % Savings accounts 180,977 601 1.32 % 201,031 577 1.14 % Time deposits 801,107 9,189 4.55 % 836,645 9,420 4.47 % FHLBB advances 549,388 6,318 4.56 % 457,690 4,801 4.16 % Junior subordinated debentures 22,681 338 5.91 % 22,681 338 5.91 % Other 31,319 345 4.36 % 12,472 154 4.91 % Total interest-bearing liabilities 2,071,879 20,091 3.85 % 2,006,666 18,403 3.64 % Demand deposits 176,242 186,017 Other liabilities 34,298 26,482 Shareholders’ equity 181,906 176,445 Total liabilities and shareholders’ equity $ 2,464,325 $ 2,395,610 Net interest income (FTE) $ 15,315 $ 15,387 Interest rate spread 2.27 % 2.39 % Net interest margin 2.65 % 2.74 % Interest income amounts presented in the preceding table include the following adjustments for taxable equivalency: (Dollars in thousands) Three months ended December31, 2007 2006 Commercial and other loans $ 46 $ 43 Nontaxable debt securities 362 275 Corporate stocks 70 93 Total $ 478 $ 411 Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED AVERAGE BALANCE SHEETS (unaudited) Years ended December31, 2007 2006 Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Assets Residential real estate loans $ 589,619 $ 31,540 5.35 % $ 590,245 $ 30,237 5.12 % Commercial and other loans 626,309 47,713 7.62 % 564,310 43,409 7.69 % Consumer loans 283,873 19,634 6.92 % 274,764 18,748 6.82 % Total loans 1,499,801 98,887 6.59 % 1,429,319 92,394 6.46 % Federal funds sold and other short-term investments 16,759 831 4.96 % 14,548 721 4.96 % Taxable debt securities 605,443 31,163 5.15 % 712,870 33,763 4.74 % Nontaxable debt securities 77,601 4,368 5.63 % 42,977 2,486 5.79 % Corporate stocks and FHLBB stock 42,544 3,047 7.16 % 48,643 3,205 6.59 % Total securities 742,347 39,409 5.31 % 819,038 40,175 4.91 % Total interest-earning assets 2,242,148 138,296 6.17 % 2,248,357 132,569 5.90 % Non interest-earning assets 165,561 159,115 Total assets $ 2,407,709 $ 2,407,472 Liabilities and Shareholders’ Equity NOW accounts $ 166,580 $ 285 0.17 % $ 173,137 $ 302 0.17 % Money market accounts 303,138 11,846 3.91 % 262,613 9,063 3.45 % Savings accounts 194,342 2,619 1.35 % 198,040 1,464 0.74 % Time deposits 821,951 37,672 4.58 % 856,979 36,153 4.22 % FHLBB advances 489,229 21,641 4.42 % 509,611 20,916 4.10 % Junior subordinated debentures 22,681 1,352 5.96 % 22,681 1,352 5.96 % Other 23,990 1,075 4.48 % 8,627 410 4.76 % Total interest-bearing liabilities 2,021,911 76,490 3.78 % 2,031,688 69,660 3.43 % Demand deposits 177,342 185,322 Other liabilities 31,886 23,517 Shareholders’ equity 176,570 166,945 Total liabilities and shareholders’ equity $ 2,407,709 $ 2,407,472 Net interest income (FTE) $ 61,806 $ 62,909 Interest rate spread 2.39 % 2.47 % Net interest margin 2.76 % 2.80 % Interest income amounts presented in the preceding table include the following adjustments for taxable equivalency: (Dollars in thousands) Years ended December31, 2007 2006 Commercial and other loans $ 167 $ 204 Nontaxable debt securities 1,385 868 Corporate stocks 310 363 Total $ 1,862 $ 1,435
